 

Exhibit 10.1

 

FIRST AMENDMENT AGREEMENT




This FIRST AMENDMENT AGREEMENT (this “Amendment”) is made as of the 28th day of
May, 2013, to be effective in accordance with Section 5 hereof, between MOD-PAC
CORP., a New York Corporation with its principal place of business at 1801
Elmwood Avenue, Buffalo New York 14207 (“Borrower”) and MANUFACTURERS AND
TRADERS TRUST COMPANY, a New York banking corporation, with a place of business
at One Fountain Plaza, Buffalo, New York 14203 (together with its successors
and/or assigns the “Lender”).

 

WHEREAS, the Borrower and the Lender are parties to that certain Revolving
Credit Agreement dated as of June 9, 2010 (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

 

WHEREAS, the Borrower and the Lender desire to amend the Credit Agreement to
modify certain provisions of the Credit Agreement as set forth herein; and

 

WHEREAS, each capitalized term used herein and defined in the Credit Agreement,
but not otherwise defined herein, shall have the meaning given such term in the
Credit Agreement; and

 

WHEREAS, unless otherwise specifically provided herein, the provisions of the
Credit Agreement revised herein are amended effective as of the date of this
Amendment;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein and for other valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Borrower and the Lender agree as follows:

 

1.             Amendments.

 

(a)           The definition of “Revolving Credit Maturity Date” is hereby
deleted and replaced with the following:

 

“Revolving Credit Maturity Date” – December 31, 2013 which date may be shortened
in accordance with Sections 2.12 or 7.2 of this Agreement.”




(b)           Exhibit A to the Credit Agreement is hereby deleted and replaced
with the Exhibit A attached hereto.




Upon satisfaction of the conditions set forth in Section 2 below, the foregoing
amendments shall become effective immediately.

 

2.             Conditions to Effectiveness and Enforceability. This Amendment
shall be effective and enforceable only upon the execution of this Amendment and
any other documents to be executed in connection herewith by the Borrower and
the Lender.

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Representations and Warranties. Borrower hereby represents and
warrants to the Lender that (a) Borrower has the legal power and authority to
execute and deliver this Amendment; (b) the officers of Borrower executing this
Amendment have been duly authorized to execute and deliver the same and bind
Borrower with respect to the provisions hereof; (c) the execution and delivery
hereof by Borrower and the performance and observance by Borrower of the
provisions hereof do not violate or conflict with the organizational documents
of Borrower or any law applicable to Borrower or result in a breach of any
provision of or constitute a default under any other agreement, instrument or
document binding upon or enforceable against Borrower; (d) following the
execution and delivery of this Amendment, no Event of Default exists, nor will
any occur as a result of the execution and delivery of this Amendment or by the
performance or observance of any provision hereof; (e) each of the
representations and warranties contained in the Loan Documents is true and
correct in all material respects as of the date hereof as if made on the date
hereof, except to the extent that any such representation or warranty expressly
states that it relates to an earlier date (in which case such representation or
warranty is true and correct in all material respects as of such earlier date);
(f) Borrower is not aware of any claim or offset against, or defense or
counterclaim to, Borrower’s obligations or liabilities under the Credit
Agreement or any related writing; and (g) this Amendment constitutes a valid and
binding obligation of Borrower in every respect, enforceable in accordance with
its terms.

 

4.             Waiver and Release. Borrower, by signing below, hereby waives and
releases the Lender and its respective directors, officers, employees,
attorneys, affiliates and subsidiaries, from any and all claims, offsets,
defenses and counterclaims of which Borrower is aware, such waiver and release
being with full knowledge and understanding of the circumstances and effect
thereof and after having consulted legal counsel with respect thereto.

 

5.             References to Credit Agreement and Ratification. Each reference
to the Credit Agreement that is made in the Credit Agreement and the other Loan
Documents shall hereafter be construed as a reference to the Credit Agreement as
amended hereby. Except as herein otherwise specifically provided, all terms and
provisions of the Credit Agreement are confirmed and ratified and shall remain
in full force and effect and be unaffected hereby.

 

6.             Counterparts. This Amendment may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each of which, when so executed and delivered, shall be
deemed to be an original and all of which taken together shall constitute but
one and the same agreement.

 

7.             Headings. The headings, captions and arrangements used in this
Amendment are for convenience only and shall not affect the interpretation of
this Amendment.

 

8.             Severability. Any term or provision of this Amendment held by a
court of competent jurisdiction to be invalid or unenforceable shall not impair
or invalidate the remainder of this Amendment and the effect thereof shall be
confined to the term or provision so held to be invalid or unenforceable.

 

 
- 2 -

--------------------------------------------------------------------------------

 

 

9.             Governing Law. The rights and obligations of all parties hereto
shall be governed by the laws of the State of New York, without regard to
principles of conflicts of laws.

 

10.           JURY TRIAL WAIVER. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AMENDMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AMENDMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

 
- 3 -

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed and delivered this Amendment as of
the date first set forth above.

 

 

MANUFACTURERS AND TRADERS TRUST COMPANY

            By: /s/ Michael Prendergast      

Name: Michael Prendergast

Title: Vice President

 

 

 

  MOD-PAC CORP.             By: /s/ Daniel J. Geary      

Name: Daniel J. Geary

Title: Vice President of Finance

 

 

 
- 4 -

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

REPLACEMENT REVOLVING CREDIT NOTE




 

$3,000,000.00

Buffalo, New York

 

May 28, 2013

 

FOR VALUE RECEIVED, the undersigned, MOD-PAC CORP., a New York corporation
(“Borrower”) hereby unconditionally promises to pay, on or before the Revolving
Credit Maturity Date, to the order of MANUFACTURERS AND TRADERS TRUST COMPANY
(“Lender”) at Lender’s office at One Fountain Plaza, Buffalo, New York 14203, or
at the holder’s option, at such other place as may be designated by the holder,
in lawful money of the United States of America, a principal sum equal to the
lesser of THREE MILLION AND 00/100 DOLLARS ($3,000,000.00) or the aggregate
unpaid principal amount of all Revolving Loans made by Lender to the Borrower
from time to time under a Revolving Credit Agreement, dated as of June 9, 2010,
between the Borrower and the Lender, as the same may from time to time be
amended, supplemented or otherwise modified (“Revolving Credit Agreement”) as
evidenced by the inscriptions made on the schedule attached hereto, or any
continuation thereof (“Schedule”). The Borrower further promise to pay interest
on the unpaid principal amount hereof from time to time at the rates and on the
dates determined in accordance with the Revolving Credit Agreement. All
capitalized terms used herein and not otherwise defined herein shall have the
meanings specified in the Revolving Credit Agreement.

 

The Lender and each holder of this Note are authorized to inscribe on the
Schedule the type of Revolving Loan, the date of the making of each Revolving
Loan, the amount of each Revolving Loan, all payments on account of principal
and the aggregate outstanding principal balance of this Note from time to time
unpaid. Each entry set forth on the Schedule shall be prima facie evidence of
the facts so set forth. No failure by the Lender or any holder of this Note to
make, and no error in making, any inscriptions on the Schedule shall affect
Borrower’s obligation to repay the full principal amount loaned to or for the
account of the Borrower, or the Borrower’s obligation to pay interest thereon at
the agreed upon rate.

 

If any payment on this Note becomes due and payable on a day other than a
Business Day, the maturity thereof shall be extended to the next succeeding
Business Day, and the Borrower will pay interest thereon at the then applicable
rate until the date of actual receipt of such installment by the holder of this
Note.

 

No failure by the holder to exercise, and no delay in exercising, any right or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise by the holder of any right or powers hereunder preclude any
other or further exercise thereof or the exercise of any other right or power.
The rights and remedies of the holder as herein specified are cumulative and not
exclusive of any other rights or remedies which the holder may otherwise have.

 

 
- 5 -

--------------------------------------------------------------------------------

 

 

No modification, rescission, waiver, release or amendment of any provision of
this Note shall be made except by a written agreement subscribed by duly
authorized officer of the Borrower and the holder hereof.

 

Borrower waives diligence, presentment, protest and demand, and also notice of
protest, demand, dishonor and nonpayment of this Note.

 

This Note evidences a borrowing under the Revolving Credit Agreement to which
reference is hereby made with respect to collateral, interest rate options and
periods, mandatory and voluntary prepayments, and rights of acceleration of the
principal hereof on the occurrence of certain events.

 

Borrower agrees to pay on demand all reasonable costs and expenses incurred by
the holder in enforcing this Note or in collecting the indebtedness evidenced
hereby, including, without limitation, if the holder retains counsel for any
such purpose, reasonable attorneys’ fees and expenses.

 

This Note shall be construed under, and governed by, the internal laws of the
State of New York without regard to principles of conflicts of laws.

 

The Borrower acknowledges, agrees and understands that this Note is given in
replacement of and in substitution for, but not in payment of, a Revolving
Credit Note dated June 9, 2010 in the original principal amount of $3,000,000.00
issued by Borrower to the Lender (or its predecessor in interest), as the same
may have been amended or modified from time to time (the “Prior Note”), and
further, that: (a) the obligations of the Borrower as evidenced by the Prior
Note shall continue in full force and effect, as amended and restated by this
Note, all of such obligations being hereby ratified and confirmed by the
Borrower; (b) any and all liens, pledges, assignments and security interests
securing the Borrower’s obligations under the Prior Note shall continue in full
force and effect, are hereby ratified and confirmed by the Borrower, and are
hereby acknowledged by the Borrower to secure, among other things, all of the
Borrower’s obligations to the Lender under this Note, with the same priority,
operation and effect as that relating to the obligations under the Prior Note;
and (c) nothing herein contained shall be construed to extinguish, release, or
discharge, or constitute, create, or effect a novation of, or an agreement to
extinguish, the obligations of the Borrower with respect to the indebtedness
originally described in the Prior Note or any of the liens, pledges, assignments
and security interests securing such obligations.

 

  



  MOD-PAC CORP.             By: /s/ Daniel J. Geary      

Name: Daniel J. Geary



Title: Vice President of Finance

 



 

 
- 6 -

--------------------------------------------------------------------------------

 

 


SCHEDULE

LOANS AND PAYMENTS OF PRINCIPAL




 






TYPE OF LOAN


DATE LOAN MADE

AMOUNT OF LOAN

AMOUNT OF PRINCIPAL PAID OR PREPAID


AGGREGATE UNPAID PRINCIPAL BALANCE



NOTATION MADE BY AND DATE


































































































































         




         




         




         

 